The opinion of the court was delivered by
Hopkins, J.:
A petition for rehearing has been filed by the defendant in which it is urged that a rehearing be granted or that the opinion heretofore filed be modified. Among other things, it is argued that the judgment of the district court on one of the causes of action set out in the petition should not have been reversed, that a restraining order, granted to the plaintiff at the inception of the litigation, should have been set aside by this court; that the opinion indicates that the tax was mistakenly levied against plaintiff’s property in the wrong township for several years, whereas, this mistake occurred one year only, and that the costs of the appeal should be paid by the plaintiff.
This court did not attempt to compute the taxes due or treat the causes of action separately as set out in plaintiff’s petition. We announced the general principles of law governing in such cases, from which the trial court may deduce the ultimate results from the facts as they exist. If defendant erroneously taxed plaintiff’s property but one year in the wrong township, the mistake should be corrected for that year. Plaintiff’s taxes should be extended on the rolls at the rate for each year respectively, and. in the township where he resided during such year, as was stated in the original opinion.
The question of the restraining order granted in the beginning by the district court was not raised in any way nor discussed in the briefs filed in this court. Undoubtedly the trial court in rendering judgment for the defendant must have set aside the original re*67straining order. In any event the judgment of the district court refusing the injunction had that effect.
We have considered what is said with reference to the plaintiff paying the costs of the appeal, but are of the opinion that the costs should follow the case.
The petition for rehearing is denied.